Per Curiam.
Prosecutor was found guilty on charges of dereliction in duty after a lengthy hearing before the board of police commissioners, and punished by reduction in rank as a police officer. On a review of the conviction before the Supreme Court on certiorari, that court examined the whole evidence and decided that the conviction was justified by the weight of *374evidence. The case has again been argued before this court as though a review could again be had on weight of evidence, but under the well-settled rule this court will not examine into a finding of fact by the Supreme Court farther than to ascertain whether there is any legal evidence to support it. Our examination satisfies us that there was ample evidence for the board and the Supreme Court to base their findings upon; and we find no prejudicial error in the admission or rejection of evidence or in other rulings by the trial body.
The judgment of the Supreme Court will he affirmed.
For affirmance — The Chtee Justice, Trehcitard, Parker, Minturh, Kaliscií, Vredenburgi-i, Congdon, White, Heppeni-ieimer, JJ. 9.
For reversal — None.